Citation Nr: 0811847	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-08 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The December 2004 notice of disagreement submitted by the 
veteran indicates that he intended to continue obtaining 
treatment at the Oregon Vet Center.  The record is not clear 
regarding whether the veteran still seeks treatment at the 
Vet Center; since records of more recent treatment are 
critical to adjudicating this appeal and determining whether 
a staged rating is appropriate, any current treatment records 
must be obtained.  

The veteran's most recent VA examination was in August 2004.  
As staged ratings may be applicable, it is critical that the 
record contain current treatment records and that the veteran 
be scheduled for a more contemporaneous VA examination to 
determine the current severity of the veteran's PTSD. 

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should ask the veteran to 
identify any psychiatric treatment or 
evaluation he has received since April 
2004 and to provide any releases necessary 
to obtain records of such treatment or 
evaluation.  The RO should obtain complete 
records of all such treatment and 
evaluation from all sources identified by 
the veteran.  The RO must obtain copies of 
any records of VA treatment the veteran 
has received for psychiatric disability 
since April 2004 and records of any 
treatment sessions at the Vet Center in 
Portland, Oregon since April 2004 (that 
have not  already been associated with the 
record).

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of his PTSD.  His claims 
folder must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must list all symptoms 
attributable to the veteran's PTSD, and 
opine regarding the degree of their 
severity and the functional impairment due 
to PTSD, alone.  If there are symptoms and 
associated impairment due to co-existing 
psychiatric entities, the examiner should 
identify the co-existing disability 
entities and their associated symptoms and 
impairment, to the extent possible.  The 
examiner must explain the rationale for 
all opinions given. 

3.  Then, readjudicate the claim of 
entitlement to higher initial rating for 
PTSD.  If the determination remains 
unfavorable to the veteran, the AMC must 
issue a supplemental statement of the case 
and provide the veteran and his 
representative a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



